 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDWESTINGHOUSE ELECTRIC CORPORATIONandPATTERN MAKERS' LEAGUEOF N. A., PHILADELPHIA ASSOCIATION, A. F. L., PETITIONER.CaseNo. 41-RC-1733.January 14, 1953Decision and Direction of ElectionUpon a petition duly filed, a hearing was held before WilliamNaimark, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.The Petitioner seeks to represent patternmakers and their ap-prentices at the Employer's South Philadelphia Works, Lester, Penn-sylvania, severing these employees from the larger unit representedby Local 107, United Electrical, Radio and Machine Workers of Amer-ica, herein called the Intervenor.The Intervenor contends that itscurrent contract constitutes a bar to a determination of representa-tives for these employees at this time.The Employer takes no posi-tion on this issue.On November 1, 1950, the Employer and the Intervenor's Interna-tional entered into a contract, covering employees involved herein,effective until October 31, 1951, and thereafter from year to year inthe absence of a 60-day notice before any terminal date.On De-cember 28, 1951, the Employer and the International entered into asupplemental contract, providing, among other things, for generalwage and salary increases and changing the contract year so that itwould run from October 1, 1951, to September 30, 1952, and thereafterfrom year to year in the absence of a similar notice.The Petitionerfiled the instant petition on August 29, 1952, before the "Mill B"date of the first contract, but after the "Mill B" date of the supple-mental contract.Contract modifications such as that involved herein, effected at ir-regular intervals, make unpredictable the times at which challengesto the bargaining rights of incumbent labor organizations are appro-priate.We therefore find, contrary to the Intervenor's contention,that the amended contract is no bar to this proceeding.'°Cf. Armstrong Cork Company,80 NLRB 566,and cases cited therein.102 NLRB No. 28. WESTINGHOUSE ELECTRIC CORPORATION271A question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.On January 21, 1948, in an earlier representation proceeding,2the Board found that patternmakers at the Employer's South Philadel-phia Works constituted a highly skilled, well-recognized craft groupand might, if they so desired, constitute a separate appropriate unit .3There have been no material changes at the Employer's South Phila-delphiaWorks affecting the Employer's patternmakers since thatDecision.Under these circumstances, we find that patternmakers andtheir apprentices at the Employer's South Philadelphia Works, Lester,Pennsylvania, excluding supervisors as defined in the Act, may con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.5.We shall direct an election among these employees. If a ma-jority of employees in the voting group vote for the Petitioner, theywill be taken to have indicated their desire to constitute a separateappropriate unit, and the Regional Director conducting the electiondirected herein is instructed to issue a certification of representativesto the Petitioner for the unit described in paragraph numbered 4,above, which the Board, under such circumstances, finds to be appro-priate for purposes of collective bargaining. In the event a ma-jority vote for the Intervenor, the Board finds the existing unit to beappropriate, and the Regional Director will issue a certification ofresults of election to such effect.[Text of Direction of Election omitted from publication in thisvolume.]MEMBERSMURDOCK and PETERSON, dissenting :We do not believe that an election should be directed in this case.The Employer and Intervenor have maintained a bargaining relation-ship since 1937.At the request of the Employer, in order to conformthe existing contract with all other labor agreements applicable to theEmployer's various plants, the parties on December 28, 1951, acceler-ated the termination and automatic renewal dates of their contractby 1 month. Thus, the termination date became September 30, 1952,2Westinghouse Electric Corporation,75 NLRB 978.8 Thatpatternmakers and their apprentices in the ensuing election and in the later con-sent electionheld in Case No. 4-RC-1314(not published in the printed volumes of theBoard'sDecisions and Orders)votedagainst separaterepresentationand were bargainedfor as part of the Intervenor's larger unit,doesnot, contrary to theIntervenor's conten-tion, preclude suchrepresentationat thistime.Hudson PulpdPaper Corporation, 94NLRB 1018 ;Westinghouse Electric Corporation,supra. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the automatic renewal or "Mill B" date was advanced to August 2,1952.The petition in this proceeding was filed on August 29, 1952.A majority of the Board finds that the petition raises a question con-cerning representation apparently because, although untimely filedwith respect to the automatic renewal date of the present contract,itwas filed before the automatic renewal date of a contract discardedby the parties more than 6 months earlier.We do not agree.In representation cases the Board is faced almost invariably withthe necessity of reconciling two important concepts, namely, grantingfreedom to employees to change representatives and maintainingstability in bargaining relationships. In order to preserve anequitable balance, too much emphasis should not be placed upon oneat the expense of the other.Our colleagues apparently consider theaction of the Employer and the Intervenor as constituting an un-warranted infringement upon the right of employees to challengethrough another union the incumbent's representative status at a pre-dictable and reasonable interval. In effect, they hold that a periodof approximately 6 months was not a reasonable amount of time fordissident employees and rival unions to learn of the changes whichthe parties had made in their contract.Such a holding, it seems to us,ignores the fact that a contracting union must of necessity publicize theterms of its agreement so that employees will know the benefits whichhave been achieved.That being so, it is almost inconceivable thata potential rival union in the course of its organizing campaign wouldnot find out within such a long period of time what changes wereeffected in the existing contract.We do not believe that full recogni-tion of the basic right of employees to change bargaining representa-tives requires the subordination of the equally basic concept ofindustrial stability where, as here, the employees and the Petitionerhad a reasonable opportunity to put in issue the Intervenor's majoritystatus.The premature extension doctrine, which a majority of the Boardseemingly applies to a reverse factual situation, was designed to pre-vent a particular representative which no longer enjoys the supportof a majority of employees from having its status perpetuated by thedevious method of foreclosing rival petitions 4 It is patent here thatthere was no such attempt to forestall a rival claim; rather the partiesbroughtforwardthe day when the Intervenor could be exposed to avalid claim. In these circumstances, we would find the contract a barto a present election.+ Raytheon Manufacturing Company,98 NLRB 1330; 98 NLRB 785;Cushman's Song,Inc., 88 NLRB 121.